BROWN, J.
(dissenting).
Statutes of the character of the one under consideration in this case are constitutional and valid only when enacted in the interests of the public welfare. A statute prohibiting the manufacture or sale of a wholesome article of food could not be upheld for a moment, but the manufacture or sale of unwholesome food products may be prohibited, and statutes enacted for that purpose are sustained by all the courts. But no case can be found sustaining an absolute prohibition of the manufacture or sale of wholesome articles. Such statutes are within the authority of the lawmaking power when their object or purpose is to preserve the public health, or to prevent fraud and deception by the sale of articles manufactured in imitation of other commodities. To preserve the public health and to prevent fraud and deception of this kind, it is perfectly legitimate and proper for the legislature to prohibit the sale of unwholesome articles of food, and to require that all imitations and substitutes be placed on the market' and sold under their true names. Oleomargarine statutes aré illustrations on this subject. That article or commodity was manufactured not only as a substitute for butter, but in imitation thereof, and for the purpose and with the intent of placing it on the market to be sold as butter. To prevent fraud and deception, and in the interests of the public *48good, laws were enacted whose object and aim was to compel oleomargarine to stand or fall on its own merits. No complaint can be made of such statutes, nor of the decisions upholding them. They come clearly within the police power of the government, and are necessary to the proper protection of the public.
The statute under which defendant in the case at bar was prosecuted in G. S. 1894, §§ 7028, 7087. The statute was enacted in 1891, and provides generally that no person shall, within this state, manufacture for sale, or have in his possession with the intent to sell or expose for sale, as lard, any substance not the legitimate product of the.fat of the hog, unless such article or substitute be plainly marked “Lard Substitute.” Penalties are provided for a violation of the statute. Subsequent to the passage of this act the case of State v. Asiesen, 50 Minn. 5, 52 N. W. 220, arose, and was there construed and interpreted. The defendant was charged in that case with violating the statute by selling an article for lard without having it marked and labeled as required by the act, and he interposed in defense that the article sold by him was cottolene. He offered to prove that cottolene was a wholesome article of food, but was not permitted to do so, and his conviction was sustained because of the fact that the article was not properly labeled as required by statute. In 1893 the legislature, acting evidently on the theory that cottolene was a wholesome article of food, and was proper to be manufactured and sold under its own title and upon its own merits, amended the act of 1891 by adding thereto the following proviso:
“Provided, however, that the provisions of this act shall not apply to cottolene, a compound consisting of a mixture of beef stearine and refined cotton-seed oil, where the tierce, barrel, tub, pail or package containing the same shall be distinctly and legibly branded or labeled in letters not less than one-half inch in length, with the word ‘Cottolene’ and the name and location of the person or firm manufacturing the same, and provided further that said cottolene shall not be manufactured in imitation of lard and shall not contain any substance deleterious to health.”
By this amendment cottolene was expressly taken from the operation of the prior act, and explicitly recognized as not being a substitute for lard, but a proper and wholesome article of food.. *49So that, under the law as it stands to-day, cottolene may be sold-, if distinctly labeled “Cottolene” on the pail or the package in which it is contained. And the only provision of the statute which can have any bearing upon the case is the second provision contained in the act of 1893, as follows:
“Provided further, that said cottolene shall not be manufactured in imitation of lard, and shall not contain any substance deleterious to health.”
And the only proper and legitimate inquiry is whether the pail of cottolene sold to complainant was manufactured and sold in imitation of lard. That it was not seems to me beyond controversy. The package in which it was contained was plainly marked “Cottolene,” as required by the statutes, was sold to complainant as cottolene, and there is no pretense of a claim that he was deceived or defrauded in any way. He asked for cottolene, and was given that article, not as a substitute or an imitation of lard, but for what it purported to be, and what he asked for and desired to purchase. The burden of proof was upon the state to establish a violation of the law by evidence beyond a reasonable doubt. In this the state wholly failed. It was incumbent upon the prosecution to show and prove that the cottolene sold to complainant was manufactured in imitation of lard, — not that it had the semblance of lard in appearance or color, but that it was in fact purposely and intentionally manufactured as an imitation.
Clearly, under this statute, in order to show that an article is made in imitation of another, it is necessary to prove an intention and purpose on the part of the manufacturer to do so. If a combination of the natural ingredients of cottolene, namely, beef stearine and refined cotton-seed oil, resembles lard in color, it by no means follows that it was manufactured in imitation of that article. It appeared in this case from the evidence introduced by the state itself that the cottolene in question contained nothing but the ingredients specified in the act of 1893. The purpose and intent necessary to be shown by the prosecution for the violation of a statute like the one here under consideration are very clearly discussed in the case of People v. Meyer, 44 App. Div. (N. Y.) 1, *5060 N. Y. Supp. 415. The case is one involving the statute on the subject of oleomargarine, and is directly in point. The court there said:
“The defect in the plaintiff’s proof was the omission to show that the appearance of oleomargarine in its natural condition differed from that of the substance which the defendant sold as butter; or, in other words, that the oleomargarine had been changed in some manner so as to make it look like butter. It is settled that the legislature cannot constitutionally prohibit the sale of oleomargarine, except so far as the product is made to simulate some other substance and thereby deceive the people. * * * In order, therefore, that the express prohibition against the manufacture and sale of oleomargarine now contained in section 26 of the agricultural law * * * shall be deemed constitutional, it is essential to construe that prohibition with the remainder of the section, as forbidding only the manufacture and sale of oleomargarine wrhen it is manufactured in imitation or semblance of natural butter. Adopting this construction, there was, as has already been said, a failure of proof on the part of the plaintiffs, in omitting to give evidence of the imitative character of the substance sold by the defendant. It is impossible to say that the appearance of the oleomargarine had been altered so as to make it resemble natural butter, unless we know in the first instance what oleomargarine looks like in its normal condition. There is no testimony in the record on this subject, and it is not a matter of which the courts can take judicial cognizance.”
The opinion of the majority in the case at bar, it seems to me, goes far beyond the necessities of the occasion, and is evidence of much labor and ingenuity to sustain this prosecution. They expressly hold that the statutes forbid the sale of cottolene unless the package which contains it is labeled “Lard Substitute,” although its resemblance to lard is an incidental result of its manufacture. The decision is palpably in the teeth of the statute, and a construction thereof which renders it unconstitutional and void. It is in -the teeth of the statute because the amendment of 1893 expressly provides that the provisions of the prior act — that *51of 1891 — shall not apply to cottolene. Notwithstanding this express declaration of the legislature, the majority apply the former statute to the same extent and with the same force and effect as though the act of 1893 had not been passed. The construction given the statute by the majority renders it unconstitutional and void, because it interprets the same as prohibiting the sale of a wholesome article of food. It is conceded that cottolene is wholesome, and the books will be searched in vain for a case upholding legislation prohibiting the sale of such an article simply because it resembles some other article. *
For these reasons, I dissent.